

113 SRES 290 ATS: Commemorating the 75th anniversary of Kristallnacht, or the Night of Broken Glass.
U.S. Senate
2013-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 290IN THE SENATE OF THE UNITED STATESNovember 12, 2013Mr. Cardin (for himself, Mr. Wicker, Mr. Menendez, Ms. Mikulski, Mrs. Murray, Mr. Schatz, Mr. Markey, Mrs. Hagan, and Mr. Schumer) submitted the following resolution; which was considered and agreed toRESOLUTIONCommemorating the 75th anniversary of Kristallnacht, or the Night of Broken Glass.Whereas November 9, 2013, through November 10, 2013, marks the 75th anniversary of Kristallnacht, or the Night of Broken Glass;Whereas Kristallnacht began as a pogrom authorized by Nazi party officials and carried out by members of the Sturmabteilungen (SA), Schutzstaffel (SS), and Hitler Youth, marking the Nazi party's first large-scale anti-Semitic operation and a crucial turning point in Nazi anti-Semitic policy;Whereas, during Kristallnacht, synagogues, homes, and businesses in Jewish communities were attacked, resulting in murders and arrests of Jewish people in Germany and in Austrian and Czechoslovakian territories controlled by the Nazis;Whereas the events of Kristallnacht resulted in the burning and destruction of 267 synagogues, the looting of thousands of businesses and homes, the desecration of Jewish cemeteries, the murder of 91 Jews, and the arrest and deportation of 30,000 Jewish men to concentration camps;Whereas the shards of broken glass from the windows of synagogues, Jewish homes, and Jewish-owned businesses ransacked during the violence that littered the streets gave the pogrom its name: Kristallnacht, commonly translated as the Night of Broken Glass;Whereas Kristallnacht proved to be a crucial turning point in the Holocaust, marking a shift from a policy of removing Jews from Germany and German-occupied lands to murdering millions of people, and was a tragic precursor to the Second World War;Whereas, despite numerous global efforts to eradicate hate, manifestations of anti-Semitism and other forms of intolerance continue to harm our societies on a global scale; andWhereas Kristallnacht teaches us how hate can proliferate and erode our societies and serves as a reminder that we must advance global efforts to ensure such barbarism and mass murder never occur again: Now, therefore, be itThat the Senate—(1)recognizes the 75th anniversary of Kristallnacht;(2)pays tribute to the over 6,000,000 Jewish people killed during the Holocaust and the families affected by the tragedy;(3)continues to support United States efforts to address the horrible legacy of the Holocaust and combat manifestations of anti-Semitism domestically and globally;(4)will continue to raise awareness and act to eradicate the continuing scourge of anti-Semitism at home and abroad, including through work with international partners such as the Organization for Security and Cooperation in Europe's Personal Representative on Combating Anti-Semitism and Tolerance and Non-Discrimination Unit; and(5)requests that the Secretary of the Senate prepare an enrolled version of this resolution for presentation to the United States Holocaust Memorial Museum in Washington, D.C.